 In the, Matter of AMERICAN OIL COMPANYandTRUCKDRIVERS &HELPERS, LOCAL 355 INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICACase No. R-3354AMENDMENT TO DIRECTION OF ELECTIONJanuary 17, 1942On December 18, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election. in theabove-entitled case,1 directing that an election be held within thirty(30) days from the date of the Direction, under the direction andsupervision of the Regional Director'for the FifthRegion'(Balti-more, 'Maryland).The Board, having been advised by the RegionalDirector that a longer period within which to hold the election isnecessary, hereby amends the Direction of Election issued-on Decem-ber 18, 1941, by striking therefrom, wherever they occur, the words"not later than thirty (30) days from the date of this Direction," andsubstituting therefor the words "not later than sixty (60) days fromthe date of this Direction.", .MR. WILLIAM M.- LEIsERsoN took no part in the consideration of theabove Amendment to Direction of Election.1 37 N. L.R. B. 752.38 N. L. B B., No 83.419438861-42-vol. 38-28